Citation Nr: 1114352	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  05-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran had active duty service with the United States Air Force from December 1997 to April 1998, and from September 2001 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 Order by the United States Court of Appeals for Veterans Claims (Court),  which granted a Joint Motion for remand, partially vacated a February 2008 Board decision and remanded the matter pursuant to the directions in that joint motion for remand.

As a matter of history, the matter was previously before the Board on appeal from a June 2004 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, granted service connection for a pilonidal cyst with an initial noncompensable evaluation. During the course of the appeal, an October 2006 Decision Review Officer (DRO) decision increased the Veteran's initial evaluation to 10 percent, effective August 16, 2003, the day following the Veteran's release from active duty. The Veteran's appeal continued, and the matter was remanded by the Board in February 2007 for a new examination.  

Following the new examination, the matter was returned to the Board, and in February 2008, the Board issued a decision which, in pertinent part, denied an evaluation in excess of 10 percent for the Veteran's pilonidal cyst. The Veteran appealed this denial to the Court, and in February 2009, based on a joint motion for remand, the Court partially vacated the Board's decision and remanded it for further consideration and development.

The matter then returned to the Board for a third time, and was remanded for a new examination in May 2009.

In a September 2009 rating decision, the RO granted the Veteran a temporary           100 percent evaluation for the period from December 16, 2008, to January 31, 2009, for a period of convalescence following surgery.
Most recently, the Board remanded this case in December 2009 for additional development, to primarily consist of a new VA Compensation and Pension exam,       this time in full compliance with the Board's remand instructions. Unfortunately, the conditions of the Board's remand were not met, necessitating yet another remand action. 

Consequently, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board indicates that under applicable law, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In some situations, mere substantial compliance with a remand directive, and not absolute compliance is all that is required in carrying out a remand. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). However, that is not the case here.

The Board previously remanded this case in May 2009, following a February 2009 Court remand that identified specific deficiencies with the evidence underlying         the Board's February 2008 decision denying an evaluation in excess of 10 percent for residuals of a pilonidal cyst. The Court indicated that the VA Compensation and Pension examinations underlying the Board's decision did not properly account for whether the Veteran's scar due to pilonidal cyst removal caused limitation of motion or function. Therefore, in its May 2009 remand, the Board ordered that         the RO schedule the Veteran for a new VA examination, and that "[t]he examiner should indicate whether the cyst causes limitation of motion." The Board requested that "if the cyst does cause limitation of motion, the examiner should measure such loss of motion by performing range of motion studies (measured in degrees) of  the affected part" (emphasis added).  

The Board will forgo a detailed explanation of the ensuing case circumstances,     for purpose of emphasizing that there has not been RO compliance with the Board's May 2009 remand directive, as cited above. The Veteran underwent a June 2009 VA examination that indicated there was limitation of motion, but failed to quantify limited motion in terms of precise range of motion (measured in degrees) of the hips, spine or other affected joint regions. So the Board remanded this case again in December 2009 for re-examination. Thereafter, an April 2010 examination was completed that failed to even answer the question of whether the Veteran had limitation of motion due to a pilonidal cyst, much less quantify this loss of motion. Notwithstanding this, the RO returned this case to the Board in uncompleted form.

At this stage, the Board must remind the RO of its obligations to carry out the directives of a Board remand. Stegall, supra. It is imperative that the RO acknowledge and implement the conditions of the Board's remand order that            the Veteran have a sufficiently thorough and comprehensive VA medical exam. 

For this reason, the Board has no alternative but to remand this case for another             VA examination. 

Accordingly, the case is again REMANDED for the following action:

1. The RO/AMC should contact the VA Boston Healthcare System (HCS) and request copies of all available records of treatment from associated medical facilities dated since March 2010. All records and responses received should be associated with the        claims file.

2. Then schedule the Veteran for a VA examination to determine the current severity of the residuals of a pilonidal cyst. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected residuals of a pilonidal cyst, in accordance with the rating criteria specified at 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2010). The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the applicable rating criteria. In providing the requested findings, the VA examiner should indicate review of the prior June 2009 and April 2010 VA examination reports.

It is imperative that the VA examiner determine whether the pilonidal cyst (or scar residuals) causes limitation of motion. Provided that the cyst does cause limitation of motion, the examiner should measure such loss of motion by performing range of motion studies (measured in degrees) of the affected part (i.e., hips, spine, or other affected joint(s)).

3. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998). 

4. Thereafter, the RO/AMC should readjudicate the claim on appeal, based upon all additional evidence received.        If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


